Citation Nr: 0527444	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  The veteran did not have foreign service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied service 
connection for PTSD.  

A July 2003 rating decision addressed the issue as whether 
the veteran had submitted new and material evidence to reopen 
his claim for service connection for PTSD.  It stated that 
the July 2002 rating decision had become final, the veteran 
had submitted an application to reopen the claim in March 
2003, and the veteran had failed to submit new and material 
evidence to reopen the claim.  

The Board observes that the actual issue before the Board is 
entitlement to service connection for PTSD on the merits.  A 
review of the claims file shows that in March 2003 the 
veteran submitted additional evidence with respect to his 
earlier, still-pending claim and the July 2002 decision did 
not become final.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.

First, in February 2005, the veteran submitted relevant 
medical evidence with respect to his claim.  The veteran did 
not submit a waiver of initial consideration of this evidence 
by the RO.  In light of Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) 
and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board 
finds that the RO should consider the additional medical 
evidence prior to the Board's appellate review.

In addition, the record contains evidence of current PTSD, 
and the veteran identified several claimed stressors in May 
2002 correspondence and during an August 2005 hearing before 
the undersigned Veterans Law Judge.  The claims file also 
contains the veteran's service personnel records.  However, 
verification of his stressors has not been attempted.  As the 
veteran did not engage in combat, the alleged stressors must 
be verified by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Because the veteran has 
provided detailed evidence sufficient to verify stressors 
through the U.S. Armed Services Center for Unit Records 
Research (CURR), and no attempt to verify has yet been made, 
the RO should attempt to verify the listed stressors through 
CURR.

In view of the foregoing, the case is remanded for the 
following action:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as copies 
of his service personnel records and any 
other relevant evidence, to the U.S. 
Armed Services Center for Unit Records 
Research (CURR), and request that CURR 
attempt to verify the alleged stressors.  
If more detailed information is needed 
for such research, the veteran should be 
given the opportunity to provide it.  
Also request that CURR address whether 
body escort detail was normal for 
military police.

2.  If, and only if, a stressor is 
verified, arrange for an examination by 
the appropriate examiner to determine the 
nature and extent of any current 
psychiatric disorder, to include PTSD.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should opine whether the veteran 
currently has PTSD, and whether it is at 
least as likely as not (50 percent or 
more likelihood) that such PTSD is 
causally linked to any incident of the 
veteran's service.  Any opinion expressed 
must be accompanied by a rational.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim for service 
connection for PTSD, considering all 
additional evidence received since the 
March 2004 Supplemental Statement of the 
Case.  If further action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

